Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments with respect to claims 1-7 and 15-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 2, 4, 7, 21, 22, 24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (US 2016/0336649 A1), hereinafter Yu.
Regarding claim 1, Yu (Figure 23, para [0084] and [0085]) teaches an apparatus comprising a module comprising an impedance matching circuit; a first capacitor 3 external to the module and coupled to the impedance matching circuit; and a loop antenna 2 to transmit or receive the RF signals, wherein the loop antenna is coupled to the first capacitor, wherein 
Regarding claim 2, as applied to claim 1, Yu (Figure 23, para [0084] and [0085]) teaches that the (RF) circuit transmits or receives RF signals.
Regarding claim 4, as applied to claim 1, Yu (Figure 23, para [0021]) teaches that a capacitance value of the first capacitor is tuned depending on a loop size of the loop antenna.
Regarding claim 7, as applied to claim 1, Yu (Figure 23) shows that the loop antenna 2 comprises a conductive loop of a substrate 28, and wherein the module and the first capacitor 3 are attached to the substrate.
Claims 21, 22, 24 and 27 are rejected for claiming a method for fabricating the apparatus having the structure as recited in claims 1, 2, 4 and 7. 
4.	Claims 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salfelner et al (US 2016/0268992 A1), hereinafter Salfelner.
Regarding claim 15, Salfelner (Figure 1) teaches an apparatus 100 comprising a module comprising a radio frequency (RF) circuit 110 to transmit or receive RF signals; and an impedance matching circuit 130; a first capacitor C1 external to the module and coupled to the impedance matching circuit; a second capacitor CA2 external to the module, wherein the second capacitor is coupled to a the RF circuit 110; and a loop antenna 120 to transmit, or receive the RF signals, wherein the loop antenna 120 is coupled to the first capacitor C1, wherein the impedance matching circuit 130 matches an impedance of the loop antenna to an impedance of the RF circuit (para [0018]).

Regarding claim 17, as applied to claim 15, Salfelner (para [0018]) teaches that the loop antenna 120 comprises a conductive loop of a substrate or printed on a PCB.
Regarding claim 18, as applied to claim 17, Salfelner (Figure 1, para [0018]) teaches that the module, the first capacitor C1, and the second capacitor C2A are attached to the substrate.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 5, 6, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Ogoro (US 6,329,886 A1).

	Ogoro (Figure 27A) teaches an impedance matching circuit comprising a resonant network 81 coupled to a reactive network 63.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the impedance matching circuit of Yu to comprise a resonant network coupled to a reactive network, as taught by Ogoro, doing so would achieve a desired level of impedance matching for a desired application.
Regarding claim 6, Yu teaches the claimed invention, as applied to claim 1, except explicitly mention that the impedance matching circuit comprises a first reactive network coupled to a second reactive network.
Ogoro (Figure 9) teaches an impedance matching circuit comprising a first reactive network 10a coupled to a second reactive network 20a.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the impedance matching circuit of Yu to comprise a first reactive network coupled to a second reactive network, as taught by Ogoro, doing so would achieve a desired level of impedance matching for a desired application.
Claims 25 and 26 are rejected for claiming a method for fabricating the apparatus having the structure as recited in claims 5 and 6. 
7.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Salfelner in view of Ogoro.

	Ogoro (Figure 27A) teaches an impedance matching circuit comprising a resonant network 81 coupled to a reactive network 63.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the impedance matching circuit of Salfelner to comprise a resonant network coupled to a reactive network, as taught by Ogoro, doing so would achieve a desired level of impedance matching for a desired application.
Regarding claim 20, Salfelner teaches the claimed invention, as applied to claim 15, except explicitly mention that the impedance matching circuit comprises a first reactive network coupled to a second reactive network.
Ogoro (Figure 9) teaches an impedance matching circuit comprising a first reactive network 10a coupled to a second reactive network 20a.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the impedance matching circuit of Salfelner to comprise a first reactive network coupled to a second reactive network, as taught by Ogoro, doing so would achieve a desired level of impedance matching for a desired application.
Allowable Subject Matter
Claims 3 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Yu teaches the claimed invention, as applied to claim 2, and further comprising a second capacitor 4 external to the module.
Yu, however, fails to specifically teach the configuration wherein the second capacitor being coupled to the RF circuit and to the matching circuit.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Velandia Torres (US 9,991,597) discloses an impedance matching circuit for a loop antenna.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845